Title: To George Washington from Guy Carleton, 2 August 1782
From: Carleton, Guy,Digby, Robert
To: Washington, George


                  
                     Sir,
                     New York August 2nd 1782
                  
                  The pacific disposition of the Parliament and People of England towards the thirteen Provinces, had already been communicated to you, and the Resolutions, of the House of Commons of the 27th of February last, have been placed in your Excellency’s Hands, and Intimations given, at the same Time, that further pacific Measures were likely to follow.  Since which, until the present Time, we have had no direct Communications from England, but a Mail is now arrived which brings us very important Information.
                  We are acquainted, Sir, by Authority, that Negociations for a general Peace have already commenced at Paris, and that Mr Grenville is invested with full Powers to treat with all parties at War, and is now at Paris in the Execution of his Commission.  And we are likewise Sir, further made acquainted, that his Majesty in order to remove all Obstacles to that Peace which he so ardently wishes to restore, has commanded his Ministers to direct Mr Grenville, that the Independency of the Thirteen Provinces should be proposed by him, in the first Instance instead of making it a Condition of a general Treaty; however, not without the highest Confidence, that the Loyalists shall be restored to their Possessions, or a full Compensation made them for whatever Confiscation may have taken place.
                  With respect to Mr Laurens we are to acquaint you, that he has been enlarged and discharged from all Engagements without any Condition whatever, after which he declared of his own Accord, that he considered Lord Cornwallis as freed from his Parole.  Upon this point we are to desire your Excellency’s Sentiments, or those of Congress.
                  We are further acquainted, that Transports have been prepared in England for conveying all the American Prisoners to this Country to be exchanged here, and we are directed to urge by every Consideration of Humanity, the most speedy Exchange a Measure in which not only the Comforts, but the Rights of Individuals, are concerned—to obtain this End a Proposition has alredy been made; that (all Exchanges of Men of the same description being exhausted) Sailor and Soldier should be immediately exchanged Man for Man against each other, with this Condition annexed, that your Sailors should be at Liberty to serve the moment they were exchanged, and that the Soldiers so received by us should not serve in nor against the thirteen Provinces for one Year.  And from this proposition, however unequal the Conditions, we do not now wish to recede.  We have the honor to be Your Excellency’s Most obedient and Most humble Servants
                  
                     Guy Carleton
                     Robt Digby
                  
               